DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claim 21, limitation “the mobile electronic device is further operable to select a matching sensing device from the plurality of sensing devices according to the validation result (based on claim 17 validation result is received from the server), and wherein the mobile electronic device is operable to transmit the visitor token to said matching sensing device” does not have support in the original filed specification. Based on paragraph [0074]-[0075], the visitor token is transmitted to a sensing device which forwards the visitor token to the server, so the visitor token is not transmitting to the matching sensing device according to the validation result.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,082,840. Although the claims at issue are not identical, they are not patentably distinct from each other because

Present Application
(17/373594) Claim 1:
A method of automatically detecting and validating a vehicle, the method comprising: detecting the vehicle using a first sensing device of a plurality of sensing devices in proximity to the vehicle; said first sensing device transmitting a one-time security token (OTST) to a mobile electronic device associated with said vehicle; said mobile electronic device transmitting an expanded OTST message securely to a remote server, said expanded OTST message comprising: a mobile electronic device identifier; and OTST messages received by said mobile electronic device within a predefined time interval; the remote server receiving said expanded OTST message; the remote server determining a sensing device identifier of said expanded OTST message; the remote server determining a sensing device encryption key associated with said sensing device identifier using a database; the remote server decrypting said expanded OTST message using said sensing device encryption key; the remote server validating said mobile electronic device identifier by validating the mobile electronic device identifier using the mobile electronic device identifier stored in the database; the remote server validating the sensing device identifier contained in the expanded OTST message; the remote server validating the expanded OTST message; the remote server selecting a matching sensing device using the expanded OTST message; and 31 NWAV-0002-02C0 IUSthe remote server transmitting an indication of a validation result to the mobile electronic device.
Conflicting Patent (11,082,840) Claim 1:
A method of automatically detecting and validating a vehicle, the method comprising: detecting a vehicle using a plurality of sensing devices in proximity to the vehicle; broadcasting a plurality of first messages from the plurality of sensing devices responsive to the detecting wherein the broadcasting is performed by wireless communication and wherein the first message or part of that first message is encrypted and the first messages comprise sensing device identifiers and are received by a mobile computing device associated with the vehicle; sending a second message from the mobile computing device to a remote validation server responsive to receiving the first message, wherein the second message comprises an identifier of the mobile computing device and all or part of the first message, and wherein the second message comprises the plurality of first messages; validating the second message at the remote validation server based on the identifier of the mobile computing device and a database of the remote validation server, wherein the validating comprises validating the plurality of sensing devices using the plurality of sensing device identifiers and the database; sending a third message from the remote validation server to the mobile computing device indicating a result of the validating, wherein the third message comprises a listing of validated sensing devices determined from said validating; selecting a sensing device from the listing of validated sensing devices, wherein the selecting is performed by one of: a user input using additional data, including at least one of: wireless signal strengths of the plurality of first messages; times of vehicle detection on each sensing device; the status of each sensing device; and sensor measurements on each sensing device; and sending or acknowledging an identification of the selected sensing device from the mobile computing device to the remote validation server.
Comments
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”


Present Application 16/927,764
Conflicting Patent (11/082,840)
2
1
3, 10
1
4
1
5, 13
1
6, 14
1
7, 15
9
8, 16
1
9
1
11
10
12
10
17
15
18
15
19
15
20
15
21
15


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Casanova et al. (US Pub 2015/0356498) in view of Zampini (US Pub 2016/0127875).
As of claim 17, Casanova discloses a system for validating a vehicle for parking, said system comprising: 
a plurality of sensing devices each comprising a respective sensing device identifier (via plurality of base stations 200; see figs. 1 and 4), wherein the plurality of sensing devices is operable to: 
detect a vehicle in close proximity thereto (via base station 200 detecting a vehicle 400; see fig. 1; also see paragraph [0082] and [0084]); and 
transmit an identifier responsive to detecting the vehicle (via base station transmitting an encrypted message to a tag 102 comprising identification information of the base station; see paragraphs [0011] and [0066]); and 
a mobile electronic device associated with a mobile electronic device identifier (via tag 102 associated with a tag ID; see paragraph [0045]) and operable to: 
receive said identifier (see paragraphs [0011] and [0066]); and 
generate a visitor token (via tag 102 receiving the message from the base station 200 and transmitting tag ID and base station identification to a server 320; see paragraphs [0011] and [0087]); and 35 
NWAV-0002-02C0LUSa remote server comprising a database (via remote server 320 including one or more database; see paragraph [0070]) and operable to: 
receive said visitor token and validate said mobile electronic device identifier based on the visitor token (via server 320 using the tag ID and base station identification to validate parking process; see paragraphs [0070], [0073] and [0074]); 
transmit an indication of a validation result of the mobile electronic device and record a parking state associated with the vehicle (via server 320 receiving message including tag ID and base station identification, recording a park state associated with the vehicle and transmitting a confirmation of acceptance of parking permission to the tag 102; see paragraphs [0073]-[0074]).  
However Casanova does not explicitly disclose that the sensing device comprises an area encryption key and using it to encrypt one time security token.
Zampini discloses a communication system, wherien a client device (mobile device) receives signal from a beacon wherein the signal is encrypted by the beacon (see paragraph [0166]). Client device 101 forwards the signals to a server (via Tool 1105; see fig. 11; also see paragraphs [0170]-[0173]). Zampini discloses a plurality of beacons (sensing device) comprising a beacon ID and to provide security and prevent beacon hijacking and spoofing, some or part of the beacon ID changes when the beacon transmits signals, hence transmitting one-time security token (see paragraph [0013]). Zampini discloses that the beacon stores an encryption key and the beacon signal is encrypted using the encryption key (see paragraph [0162]-[0163]).
From the teaching of Zampini it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Casanova to include the function of using encryption keys as taught by Zampini in order to security communicate data and avoid hijacking and spoofing.
As of claim 18, Casanova discloses that the mobile electronic device comprises one of: a visitor tag device; a smart phone; and a vehicle's embedded computer (via tag 102; see paragraph [0045]).  
As of claim 19, Casanova discloses that the mobile electronic device comprises a visitor tag device (via tag 102; see paragraph [0045]).  
As of claim 20, Zampini discloses that the visitor token comprises a plurality of OTSIs (via plurality of beacons transmitting messages to the mobile device and the mobile device transmitting the received messages to the location engine; see paragraph [0015]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/           Primary Examiner, Art Unit 2683